Citation Nr: 1329370	
Decision Date: 09/13/13    Archive Date: 09/20/13

DOCKET NO.  09-24 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a left hip disability.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The Veteran served on active duty from November 1984 to 
November 1987, with a subsequent period of unverified 
service.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2008 RO decision that denied 
entitlement to service connection for a left hip disability.

The Veteran initially requested a personal hearing at the RO 
before a Veterans Law Judge of the Board, and a personal 
hearing before a Decision Review Officer (DRO) of the RO.  A 
DRO hearing was scheduled in November 2009, but on the day 
of the hearing, the Veteran requested that this hearing be 
rescheduled.  Another DRO hearing was scheduled in October 
2011, and two days prior to the scheduled hearing, the 
Veteran's representative informed VA that the Veteran did 
not want a DRO hearing or a Board hearing.  The Board finds 
that the Veteran has withdrawn both hearing requests.  See 
38 C.F.R. §§ 3.103; 20.704(e).

Finally, the Board notes that in an October 2007 letter to 
the Veteran, the RO stated that the claim for service 
connection for a left hip disability was previously denied 
in a final 1988 decision.  However, the Board finds that 
this is not accurate, as there is no prior final denial of 
the instant claim.  A claim for one diagnosed disease or 
injury cannot be prejudiced by a prior claim for a different 
diagnosed disease or injury when it is an independent claim 
based on distinct factual bases.  See Boggs v. Peake, 520 
F.3d 1330, 1334-35 (Fed. Cir. 2008); Velez v. Shinseki, 23 
Vet. App. 199 (2009). 

In her original December 1987 claim for service connection, 
the Veteran did not claim service connection for a left hip 
disability, and the January 1988 rating decision did not 
explicitly deny entitlement to service connection for a left 
hip disability.  Rather, her December 1987 claim listed "SEE 
MEDICAL BOARD PROCEEDINGS" in the box entitled "Nature of 
Sickness, Disease or Injury."  The RO then scheduled a VA 
examination of a claimed right elbow injury, and denied that 
claim in a January 1988 decision.  There is no indication 
that the RO denied a claim for service connection for a left 
hip disability prior to the April 2008 rating decision, and 
thus the current claim will be decided on its merits.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

Regrettably, additional development is required prior to 
appellate review of the appeal for entitlement to service 
connection for a left hip disability.

The Veteran contends that she incurred a chronic left hip 
disability when she fell down the steps at Fort Sam Houston 
in February 1985 during service, and that the disability 
worsened over time.

Her service treatment records reflect that in February 1985, 
she fell down the stairs and complained of pain; an X-ray 
study of the lumbosacral spine, left hip and femur was 
within normal limits.  No fracture was seen.  In April 1986, 
the Veteran was injured in a motor vehicle accident, and 
complained of left lateral hip pain where the seat belt 
buckle was; the diagnostic assessment was contusions.

Post-service private medical records reflect that the 
Veteran has a current left hip disability, diagnosed as 
trochanteric bursitis in June 2007.  A May 1994 private 
medical record reflects that the Veteran reported left hip 
pain since the prior winter when she fell down a flight of 
stairs; the diagnostic assessment was left hip strain.  An 
August 1994 X-ray study of the left hip was normal.  In June 
2003, she was diagnosed with lumbosacral and left hip 
strain.

As part of the duty to assist a Veteran in developing the 
facts and evidence concerning a claim, VA must provide the 
Veteran a medical examination for a medical nexus opinion 
when there is:  (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service or establishing certain 
diseases manifested during an applicable presumptive period 
for which the claimant qualifies; and (3) an indication that 
the disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or a 
service-connected disability; but (4) insufficient competent 
medical evidence on file for VA to make a decision on the 
claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see 
also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); 
Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).

In light of the evidence of left hip injuries in service, 
the medical evidence of a current left hip disability, and 
the Veteran's report of a long history of left hip symptoms, 
the Board finds that a VA examination and medical opinion is 
needed to determine whether the Veteran's current left hip 
disability was incurred during service or is otherwise 
related to service.  38 C.F.R. § 3.159(c)(4); McLendon, 
supra; Waters, supra. 

The Veteran is hereby advised that failure to report for 
this VA examination, without good cause, may have 
detrimental consequences on this pending claim. 38 C.F.R. § 
3.655.  Moreover, in light of the fact that a recent Board 
letter to the Veteran was returned as undeliverable, she is 
advised that it is her responsibility to keep VA apprised of 
her current mailing address.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991) (holding that the duty to assist is not 
always a one-way street and if a Veteran desires help with 
his claim he must cooperate with VA's efforts to assist 
him).

Next, the Board notes that the Veteran has a verified period 
of active service in the U.S. Army from November 1984 to 
November 1987, and service treatment records from that 
period of service are on file.  The Veteran has asserted 
that she also had a second period of active service from 
July 1989 to July 1990, with the U.S. Army Reserve.  As 
noted by the Veteran's representative in an August 2013 
written brief, the RO has not yet verified this period of 
service or obtained any service treatment records from this 
period of service.  This must be done prior to appellate 
review.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Moreover, 
since the Veteran married and changed her name shortly prior 
to this second period of service, the search for records 
must be done under both her complete birth name and her 
complete current (married) name.  The National Personnel 
Records Center (NPRC) and any other indicated agency should 
also be contacted for any and all records verifying service. 

Any additional pertinent VA or private medical treatment 
records must be obtained, as well.  38 U.S.C.A. § 5103A(c) 
(West 2002); 38 C.F.R. § 3.159(c). See also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency and must be obtained 
if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records 
Center and any other indicated agency or 
records repository, and: 

(a) Request verification of the complete 
dates and types of the Veteran's service 
including any Reserve service between 1989 
and 1990.  The request should be made 
under both her birth name and her current 
name.

(b) Request complete copies of the 
Veteran's service personnel records.  The 
request should be made under both her 
birth name and her current name.

(c) Request copies of any additional 
service treatment records, particularly 
those dated during her reported second 
period of service from July 1989 to July 
1990.  The request should be made under 
both her birth name and her current name.

2.  Obtain copies of all additional 
records of any relevant VA or private 
medical treatment for a left hip 
disability dated since service that are 
not already on file.  If any identified 
records cannot be obtained, this fact must 
be documented in the claims file and the 
Veteran appropriately notified in 
accordance with 38 C.F.R. § 3.159(e).

3.  The RO/AMC should then schedule the 
Veteran for a VA examination to determine 
the etiology of the current left hip 
disability.  The claims file must be 
provided to and reviewed by the examiner.  
The examination is to include a review of 
the Veteran's history and current 
complaints and any tests deemed necessary. 

The examiner is asked to offer an opinion 
as to whether it is at least as likely as 
not that the Veteran currently has a left 
hip disability that was incurred in or is 
related to active military service.

Note:  The term "at least as likely as 
not" does not mean merely within the realm 
of medical possibility, but rather that 
the weight of medical evidence both for 
and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it. 

If an opinion cannot be expressed without 
resort to speculation, discuss why this is 
the case.  In this regard, indicate 
whether the inability to provide a 
definitive opinion is due to a need for 
further information or because the limits 
of medical knowledge have been exhausted 
regarding the etiology of the disability 
at issue or because of some other reason. 

The AMC and the VA Medical Center (VAMC) 
should ensure that the notice of the 
scheduled VA examination is mailed to the 
Veteran at her most recent address of 
record.

The Veteran is advised that failure to 
report for this VA examination, without 
good cause, may have detrimental 
consequences on this pending claim. 38 
C.F.R. § 3.655. 

4.  After the requested development has 
been completed, the AMC/RO should 
readjudicate the merits of the Veteran's 
claim based on all the evidence of record, 
including any additional information 
obtained as a result of this remand.  If 
the benefits sought on appeal remain 
denied, the Veteran and her representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond.

The appellant has the right to submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 









							(Continued on the next 
page)


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2012).



